651 N.W.2d 909 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Richard MENDOZA, Defendant Appellee.
Docket No. 120630, COA No. 220272.
Supreme Court of Michigan.
October 22, 2002.
By order of March 4, 2002, the application for leave to appeal from the October 9, 2001, decision of the Court of Appeals was held in abeyance pending the decision in People v. Cornell, 466 Mich. 335, 646 N.W.2d 127 (2002), and People v. Silver, 466 Mich. 386, 646 N.W.2d 150 (2002). On order of the Court, the application is again considered, and it is GRANTED. The parties are directed to include among the issues to be briefed under what circumstances, if any, M.C.L. § 768.32(1) allows a person charged with murder to have a manslaughter instruction, in light of our opinion in Cornell. In addressing this question, the parties shall specifically consider whether manslaughter is a necessarily included lesser offense or cognate offense of murder. Cf. People v. Van Wyck, 402 Mich. 266, 262 N.W.2d 638 (1978); People v. Milhem, 350 Mich. 497, 87 N.W.2d 151 (1957); Hanna v. People, 19 Mich. 316, 321 (1869).
Persons or groups interested in the determination of this question may move the Court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH, J., concurs and states as follows:
I invite the parties to include among the issues to be briefed and argued the accuracy *910 and applicability of the Court's obiter dictum in People v. Cornell, 466 Mich. 335, 646 N.W.2d 127 (2002), and whether manslaughter is "inferior" to murder, M.C.L. § 768.32(1).
MARILYN J. KELLY, J., joins in the statement of MICHAEL F. CAVANAGH, J.